Comegys, C. J.,
charged the jury : That the night was a dark one and it was raining or drizzling as the witness stated. If the witness was walking along the street at the time with ordinary and reasonable care and caution and stepped into the hole he was not chargeable with contributory negligence, and as it was the duty of the city to keep the street in a safe and passable condition, if they were satisfied from the evidence that the hole was left in the pavement of the street for as much as two months there could be no doubt that the city was guilty of negligence, and the plaintiff would be entitled to recover in the action. Then he proceeded to instruct them as to the damages. It was not the duty of the plaintiff to be searching for obstruction or holes in the street as he was walking along it, but had a right to assume that the street was in a reasonably safe and passable condition.
Verdict for the plaintiff.